DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments of 03/29/2021 traverse the rejection of claims 1-14 and 21-23. On page 1-3, the rejection of claim 1 is addressed. Claim 1 is rejected under 35 USC 103 Miller ‘350 in view of Huang ‘035, in the Office action of 11/27/2020. The examiner asserts that the rejection of claim 1 and all other dependent claims should be maintained. 
Applicant first emphasizes that Miller fails to disclose or suggest “a flow sensor for a flowmeter, wherein the flowmeter is designed for determining speeds of phases of a multi-phase medium” and “a first permittivity sensor for determining a first permittivity of a multi-phase medium” or “a second permittivity sensor for determining a second permittivity of the medium” as recited in claim 1.   
The Examiner respectfully disagrees to the above arguments. The arguments are incorrect because the examiner successfully applied paragraphs [0044, 0048 & 0060] of Miller ‘350 on pages 3-4 of the previous office action wherein the flowmeter (the Examiner consider a flow meter is also known as a flow sensor, a flow meter which is well-known in the semiconductor industry is a device having or including a flow sensor which designed for measuring nonlinear or linear flow rate. It measures the volumetric or mass flow rate of gases or liquids) wherein, the flow sensor as seen in Figs. 2-3 has comprising: a during an interview with Mr. Duplessis Patrick on 06/29/2021 (see EXIN 07/01/2021) that a flow meter is also known as a flow sensor, a flow meter which is well-known in the semiconductor industry is a device having or including a flow sensor which designed for measuring nonlinear or linear flow rate. It measures the volumetric or mass flow rate of gases or liquids, wherein a first permittivity sensor via first sensor array 56 has a first permittivity sensor (or dielectric constant sensor) 52 [see 0044] for determining a first permittivity of a multi-phase medium 10 [see pars. 0044], a second dielectric sensor 54 for determining a second permittivity of the medium 10 [see pars. 0045-0048]; the first permittivity sensor 52, the second permittivity sensor 54, are arranged on the sensor carrier 50 along the first sensor axis 56;  the first permittivity sensor 52 and the second permittivity sensor 52 are spaced apart with a permittivity sensor distance (see Fig. 2B, consider the top sensor 52 and the bottom sensor 54 having a spaced apart with a permittivity sensor distance as seen in Fig. 2B).  
Applicant’s arguments against the combination of Miller in view of Huang, on page 4, rely on the rejection of limitations using Miller being incorrect. However, since it is asserted that Miller is correctly applied, the combination of Miller in view of Huang remains as applied below, the same rejection as in the Office action of 11/27/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-14 & 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (U.S. 2015/0362350 A1) in view of Huang (U.S. 2018/0348035 A1).
Regarding claim 1, Miller discloses a flow sensor as seen in Figs. 2-3 for a flowmeter, wherein the flowmeter (the Examiner consider a flow meter is also known as a flow sensor, a flow meter which is well-known in the semiconductor industry is a device having or including a flow sensor which designed for measuring nonlinear or linear flow rate. It measures the volumetric or mass flow rate of gases or liquids) is designed for determining speeds via velocity of phases of a multi-phase medium 10 [see pars. 0048 & 0060] and wherein, the flow sensor as seen in Figs. 2-3 has comprising: a sensor carrier 50 having first sensor array 56 [see Fig. 3 & par. 0048]; characterized in that the at least one first sensor array 56 has a first permittivity sensor (or dielectric constant sensor) 52 [see 0044] for determining a first permittivity of a multi-phase medium 10 [see pars. 0044], a second dielectric sensor 54 for determining a second permittivity of the medium 10 [see pars. 0045-0048]; the first permittivity sensor 52, the second permittivity sensor 54, are arranged on the sensor carrier 50 along the first sensor axis 56;  the first permittivity sensor 52 and the second permittivity sensor 52 are spaced apart with a permittivity sensor distance (see Fig. 2B, consider the top sensor 52 and the bottom sensor 54 having a spaced apart with a permittivity sensor distance as seen in Fig. 2B).
Miller is not understood to explicitly disclose that the dielectric sensor 52 is a permittivity sensor and a density sensor for determining a density of the medium, and a first sensor axis. 
see pars. 0036, 0088 & 0091).  It therefore would have been obvious to one of ordinary skill to modify Miller such that Miller’s sensor carrier are arranged to adapt a permittivity or density sensors as taught by Huang as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide a much advantageous when the sensor carrier is a circuit board and the permittivity sensors are designed as capacitance sensors with electrodes, wherein the electrodes are traces in a certain physical variables of the sensor carrier that drive or affect the performance of the sensors or flowmeter can be obtained [see Huang pars. 0088, 0091 & 0101]. 

Claims 2-3 add the limitations wherein respective sensitive areas of the sensors first permittivity sensor, the second permittivity sensor, and the density sensor are smaller than smallest flow structures of the medium, preferably less than 0.5 mm, and wherein the density sensor is arranged between the first permittivity sensor and the second permittivity sensor.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the sensitive areas of the sensors to be less than 0.5 mm and density sensor is arranged between the first permittivity sensor and the second permittivity sensor because it has been held that changes in shape and size/material or location are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
As to claim 4, Miller disclose wherein the sensor carrier 50 is a printed circuit board (via flexible chassis 50 carrying communications components 64 and an array of level sensor pairs 52, 54 is shown. The chassis 50 is designed as a flex circuit adjustable pigtail carrying level sensor pairs 52, 54, which are coupled to and communicate with communications components 64 as shown in FIG. 7A, see par. 0059).
As to claims 5-6, Miller is not understood to explicitly disclose wherein at least the first permittivity sensor 52 is designed as a capacitance sensor which has a first electrode and second electrode for determining a capacitance of the medium.  In related art, US 2015/0185062 to Huang also discloses that at least the first permittivity sensor is designed as a capacitance sensor which has a first electrode and second electrode for determining a capacitance of the medium [see pars. 0088 & 0091).  It therefore would have been obvious to one of ordinary skill to modify Miller such that Miller’s sensor carrier are arranged to adapt a permittivity or density sensors as taught by Huang as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to provide a much advantageous when the sensor carrier is a circuit board and the permittivity sensors are designed as capacitance sensors with electrodes, wherein the electrodes are traces in a certain physical variables of the sensor carrier that drive or affect the performance of the sensors or flowmeter can be obtained [see Huang pars. 0088, 0091 & 0101]. 
As to claim 7, Miller et al. disclose wherein at least the first electrode is designed as a trace of the printed circuit board [see pars. 0065 & 0084].
As to claim 8; Miller et al. disclose wherein at least the trace is passivated, preferably by amorphous carbon [see par. 0048].
Claims 9-11 add the limitations wherein the density sensor is designed as a piezo sensor and/or capacitive micromechanical ultrasound transducer or/and wherein the sensor is designed as a film bulk acoustic wave resonator and/or density sensor is a capacitive micromechanical ultrasound transducer. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the density sensor is designed as a piezo sensor and/or wherein the piezo sensor is designed as a film bulk acoustic wave resonator and/or density sensor is a capacitive micromechanical ultrasound transducer because it has been held that changes in shape and size/material or location are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
As to claim 12, Miller et al. disclose that the sensor carrier 50 has a recess (see Figs. 2 or 14) and the density sensor is arranged in the recess [see pars. 0065-0066 & 0071. 
Claims 13-14 add the limitations wherein at least one of the sensors first permittivity sensor, the second permittivity sensor, and the density sensor is designed as a micro-sensor; and  the sensor carrier has a second sensor array with a second sensor axis and that-the first sensor axis and the second sensor axis differ from one another. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the at least one of the sensors first permittivity sensor, the second permittivity sensor, and the density sensor is designed (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
Claim 21 adds the limitations wherein the first permittivity sensor 52 is a first capacitance sensor, the second permittivity sensor 54 is a second capacitance sensor, and the density sensor is a piezo sensor.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to modify the first permittivity sensor 52 is a first capacitance sensor, the second permittivity sensor 54 is a second capacitance sensor, and the density sensor is a piezo sensor.   because it has been held that changes in shape and size/material or location are a matter of obvious design choice, absent any persuasive evidence that the change in configuration was significant (see In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432).
As to claim 22, Miller is not understood to explicitly disclose that the dielectric sensor 52 is a permittivity sensor and a density sensor for determining a density of the medium, and a first sensor axis. 
In related art, US 2015/0185062 to Huang also discloses that the dielectric sensor 52 is a permittivity sensor and a density sensor for determining a density of the medium, and a first sensor axis [see pars. 0036, 0088 & 0091).  It therefore would have been obvious to one of ordinary skill to modify Miller such that Miller’s sensor carrier are arranged to adapt a permittivity or density sensors as taught by Huang as being not more than predictable use of prior art elements according to established functions. see Huang pars. 0088, 0091 & 0101]. 
As to claim 23, Miller et al. disclose a sensor carrier 50 having first sensor array 56 [see Fig. 3 & par. 0048]; characterized in that the at least one first sensor array 56 has a first permittivity sensor (or dielectric constant sensor) 52 [see 0044] for determining a first permittivity of a multi-phase medium 10 [see pars. 0044], a second dielectric sensor 54 for determining a second permittivity of the medium 10 [see pars. 0045-0048]; the first permittivity sensor 52, the second permittivity sensor 54, are arranged on the sensor carrier 50 along the first sensor axis 56; wherein the first portion of the medium is different than the second portion of the medium (see Fig. 3, consider the top medium 10 and bottom medium 10 having difference portions as seen in Fig. 3).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 04/17/2020. 
The limitations of previously objected to dependent claims 15 & 17 are now rewritten in independent form in applicant’s response of 07/17/2020.
Claims 16 & 18-20 are allowed because of at least due to their dependencies.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Examiner: 	/Trung Nguyen/-Art 2866
		July 6, 2021.


/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866